Citation Nr: 1501077	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from July 1984 to March 2009.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  There is no current hearing loss disability.  

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus is attributable to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.   The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the claim for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Regarding the claim for hearing loss, a June 2009 letter satisfied the duty to notify provisions.  

The Veteran's service treatment records have been obtained.  He has not identified any VA medical treatment records or private treatment records that are pertinent to the appeal.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in January 2010 and January 2012.   The Board finds that these examinations are adequate for resolution of this case.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, supra. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A hearing loss disability is defined by VA as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

Hearing Loss

The Veteran contends that he has current hearing impairment, which he relates to in-service noise exposure.   

Given the nature of the Veteran's duties in the military, acoustic trauma during service is presumed.  

As a threshold matter in all service connection claims, there must be a current disability.  This requirement can be met if the Veteran had a disability at any time during the pendency of the appeal, even if such disability subsequently resolved.  In this case, for the reasons explained below, the Board finds the Veteran does not have a current hearing loss disability.  Consequently, the Veteran's claim of entitlement to service connection for hearing loss must fail.  

The Veteran underwent a VA audiological examination in January 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
15
10
LEFT
10
10
5
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

On VA examination in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
20
15
15
15
10

Speech audiometry revealed speech recognition ability of 100 percent in each ear.

There is no competent medical evidence of hearing loss either during service or at any point after service that meets the regulatory definition of hearing loss.  38 C.F.R. § 3.385.  

The Board has considered the Veteran's assertions that he has difficulty hearing other people.  Although the Veteran is competent to report functional complaints of hearing difficulty, he lacks the specialized knowledge, training, and equipment needed to establish the presence of hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the absence of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Tinnitus

In a March 2010 statement, the Veteran asserted that he first observed ringing in his ears while in service.  The Veteran underwent a VA audiological consult in October 2006.  He reported constant tinnitus, with exposure to acoustic trauma during his active service and during his service with the National Guard.  The audiologist diagnosed subjective tinnitus.  

The Veteran underwent a VA examination in January 2012.  The Veteran indicated that he first observed ringing in his ears in the "late 1990s."  The examiner was unable to reach a conclusion as to the etiology of the Veteran's tinnitus without access to the evidence of record.

The claim folder was provided to the examiner in April 2012.  In a supplemental opinion received later that month, the audiologist found that the Veteran's tinnitus is not related to acoustic trauma in service, because of currently normal auditory function in both ears.  

The Veteran has continued to report constant tinnitus, which he relates to his active service.

A veteran is competent to testify that he experienced an audible sound in his ears in service, and that he has experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, a layperson, such as the Veteran, is competent to provide a medical nexus when he is competent to both diagnose a disability and report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to whether the current tinnitus commenced during active duty service.  Thus, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is granted.




______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


